DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian E. Moore (Reg. No. 75, 793) on December 14, 2021.
The application has been amended as follows:
IN THE CLAIMS:
1. (Proposed Amendment) A wireless device, comprising:
at least one antenna;
at least one radio communicatively coupled to the antenna and configured to perform Wi-Fi communication with a Wi-Fi access point;
at least one processor communicatively coupled to the at least one radio, wherein the wireless device is configured to perform voice and/or data communications;
wherein the at least one processor is configured to cause the wireless device to:
	transmit an indication of first ranging capabilities to a peer wireless device via one of a Neighbor Awareness Networking (NAN) discovery beacon, NAN synchronization beacon, or a service discovery frame (SDF), wherein the first ranging capabilities are indicated via a bit that indicates the wireless device is NAN ranging capable;
	receive, from the peer wireless device, second ranging capabilities indicating NAN ranging role compatibility between the wireless device and the peer wireless device; and
NAN ranging operation, including a plurality of pre-specified time-slots and associated parameters, or a partial slot schedule (PSS) NAN ranging operation, including at least one pre-specified time-slot and associated one or more parameters.

2. (Previously Presented) The wireless device of claim 1, 
wherein the first ranging capabilities are further indicated via at least one of:
	a sub-set of ranging capabilities as defined in the Fine Timing Measurement (FTM) protocol; or
	a set of ranging capabilities as defined in the FTM protocol.

3. (Original) The wireless device of claim 1,
wherein a schedule of the NAN ranging operation is based on one or more of an updated further availability window, current further availability window, or preferred further availability window of the wireless device.

4. (Original) The wireless device of claim 3,
wherein Fine Timing Measurement (FTM) protocol parameters are derived from the schedule of the NAN ranging operation.

5. (Original) The wireless device of claim 4,
wherein the FTM protocol parameters include one or more of a number of bursts exponent, a burst duration, a minimum delta FTM, a partial timer synchronization function (TSF) timer, an as soon as possible (ASAP) parameter, a number of FTMs per burst, FTM format, FTM bandwidth, or burst period.

6. (Proposed Amendment) The wireless device of claim 1,
wherein when the NAN ranging operation is scheduled as FSS, the plurality of pre-specified time-slots and associated parametersthe entire schedule of the NAN ranging operation by the peer wireless device.

7. (Proposed Amendment) The wireless device of claim 1,
wherein when the NAN ranging operation is scheduled as PSS, the at least one pre-specified time-slot is and associated one or more parameters

8. (Proposed Amendment) The wireless device of claim 7,
wherein 
	
	9. (Proposed Amendment) An apparatus, comprising:
	a memory; and
at least one processor in communication with the memory, wherein the at least one processor is configured to:
	generate instructions to cause transmission of an indication of first ranging capabilities to a peer wireless device via one of a Neighbor Awareness Networking (NAN) discovery beacon, NAN synchronization beacon, or a service discovery frame (SDF), wherein the first ranging capabilities are indicated via a bit that indicates the apparatus is NAN ranging capable;
	receive, from the peer wireless device, second ranging capabilities indicating NAN ranging role compatibility between the apparatus and the peer wireless device; and
	generate instructions to cause, based on the first and second ranging capabilities, an initiation of a NAN ranging operation, wherein the NAN ranging operation is scheduled as one of a full slot schedule (FSS) NAN ranging operation, including a plurality of pre-specified time-slots and associated parameters, or a partial slot schedule (PSS) NAN ranging operation, including at least one pre-specified time-slot and associated one or more parameters.

10. (Previously Presented) The apparatus of claim 9,

	a sub-set of ranging capabilities as defined in the Fine Timing Measurement (FTM) protocol; or
	a set of ranging capabilities as defined in the FTM protocol.

11. (Original) The apparatus of claim 9, 
wherein a schedule of the NAN ranging operation is based on one or more of an updated further availability window, current further availability window, or preferred further availability window.

	12. (Original) The apparatus of claim 9,
wherein Fine Timing Measurement (FTM) protocol parameters are derived from the schedule of the NAN ranging operation.

	13. (Original) The apparatus of claim 12,
	wherein the FTM protocol parameters include one or more of a number of bursts exponent, a burst duration, a minimum delta FTM, a partial timer synchronization function (TSF) timer, an as soon as possible (ASAP) parameter, a number of FTMs per burst, FTM format, FTM bandwidth, or burst period.

	14. (Proposed Amendment) The apparatus of claim 9,
wherein when the NAN ranging operation is scheduled as FSS, the plurality of pre-specified time-slots and associated parameters of the NAN ranging operation by the peer wireless device.

	15. (Proposed Amendment) The apparatus of claim 14,
wherein when the NAN ranging operation is scheduled as PSS, the at least one pre-specified time-slot is and associated one or more parameters

	16. (Proposed Amendment) A non-transitory computer readable memory medium storing program instructions executable by a processor of a wireless device to:
generate instructions to transmit an indication of first ranging capabilities to a peer wireless device via one of a Neighbor Awareness Networking (NAN) discovery beacon, NAN synchronization beacon, or a service discovery frame (SDF), wherein the first ranging capabilities are indicated via a bit that indicates the wireless device is NAN ranging capable;
receive, from the peer wireless device, second ranging capabilities indicating NAN ranging role compatibility between the wireless device and the peer wireless device; and
generate instructions to initiate, based on the first and second ranging capabilities, a NAN ranging operation, wherein the NAN ranging operation is scheduled as one of a full slot schedule (FSS) NAN ranging operation, including a plurality of pre-specified time-slots and associated parameters, or a partial slot schedule (PSS) NAN ranging operation, including at least one pre-specified time-slot and associated one or more parameters.

17. (Previously Presented) The non-transitory computer readable memory medium of claim 16,
wherein the first ranging capabilities are further indicated via at least one of:
	a sub-set of ranging capabilities as defined in the Fine Timing Measurement (FTM) protocol; or
	a set of ranging capabilities as defined in the FTM protocol.

18. (Original) The non-transitory computer readable memory medium of claim 16,
wherein a schedule of the NAN ranging operation is based on one or more of an updated further availability window, current further availability window, or preferred further availability window of the wireless device, wherein Fine Timing Measurement (FTM) protocol parameters are derived from the schedule of the NAN ranging operation, and wherein the FTM protocol parameters include one or more of a number of bursts exponent, a burst duration, a minimum delta 

	19. (Proposed Amendment) The non-transitory computer readable memory medium of claim 16,
	wherein when the NAN ranging operation is scheduled as FSS, the plurality of pre-specified time-slots and associated parameters of the NAN ranging operation by the peer wireless device.

	20. (Proposed Amendment) The non-transitory computer readable memory medium of claim 16,
wherein when the NAN ranging operation is scheduled as PSS, the at least one pre-specified time-slot is and associated one or more parameters
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of records, individually or in combination, fail to explicitly anticipate or render obvious limitations of  “wherein the first ranging capabilities are indicated via a bit that indicates the wireless device is NAN ranging capable; receive, from the peer wireless device, second ranging capabilities indicating NAN ranging role compatibility between the wireless device and the peer wireless device; and generate instructions to initiate, based on the first and second ranging capabilities, a NAN ranging operation, wherein the NAN ranging operation is scheduled as one of a full slot schedule (FSS) NAN ranging 
By interpreting the claims in light of the Specification, the examiner finds the claimed invention to be patentably distinct from the prior art of records. 
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU D BELETE/Examiner, Art Unit 2468     

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468